             Case 2:17-cv-03107-JS Document 20 Filed 01/07/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RODNEY HANDY, JR.                                   :            CIVIL ACTION
                                                    :
    v.                                              :            No. 17-3107
                                                    :
LEELONI PALMIERO, et al.                            :

                               AMENDED SCHEDULING ORDER

         AND NOW, this 4th day of January, 2019, upon consideration of Plaintiff’s unopposed

letter request for an extension of the deadlines, it is ORDERED the schedule in the above-

captioned matter is AMENDED as follows:

$        Discovery deadline is April 26, 2019;

$        Plaintiff's expert report is due May 10, 2019;

$        Defendant's expert report is due May 17, 2019; 1

$        Dispositive motions are due May 24, 2019;

$        Responses to dispositive motions are due June 10, 2019;

$        A teleconference to discuss settlement shall take place on June 17, 2019, at 11:00 a.m.
         Counsel for Plaintiff is to initiate the call;

$        Motions in limine are due June 24, 2019;

$        Responses to motions in limine are due July 3, 2019;

$        Plaintiff=s pre-trial memorandum is due July 3, 2019;

$        Defendant=s pre-trial memorandum is due July 3, 2019;

$        Joint requested points for charge, joint proposed verdict slip, and voir dire questions, as
         explained in the Honorable Juan R. Sánchez=s on-line procedures, are due July 3, 2019;

$        Final pre-trial conference shall be held on July 8, 2019, at 10:00 a.m. in Courtroom 11A;


1
 Any deposition of an expert pursuant to Federal Rule of Civil Procedure 26(b)(4)(A) must be
conducted before the deadline for submission of dispositive motions.
        Case 2:17-cv-03107-JS Document 20 Filed 01/07/19 Page 2 of 2




$   Joint exhibit binder is to be submitted to chambers no later than 4:30 p.m. the day prior to
    trial;

$   This matter is in the July 15, 2019 trial pool.

$   Counsel are referred to Judge Sánchez=s operating procedures for further information:
    http://www.paed.uscourts.gov/documents/procedures/sanpol.pdf.




                                                      BY THE COURT:



                                                      /s/ Juan R. Sánchez
                                                      Juan R. Sánchez, C.J.
